DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species I in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that “both Group I and  Group II on the bottom of page 3 as “drawn to apparatus for machining a workpiece with a laser beam”. Since both Group I and II are direct to the same invention, claims 9-13 and 17-18 should be examined”.  This is not found persuasive because applicant does not explain why and how the restriction requirement is improper, and merely argues Group I and Group II are has the same preamble of apparatus for machining a workpiece with a laser beam. Therefore, Groups II-III and Species II-IV (claims 2 and 9-18; figures 2-3 and 5-10) are withdrawn from consideration; wherein claims 2 and 14 are drawn to nonelected Species II and claim 15 is drawn to nonelected Species III.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-8 and 14-16 are objected to because of the following informalities:  
“Apparatus (100, 200, 300) for machining a workpiece (101) with a laser beam (102)” in claim 1 should read “An apparatus (100) for machining a workpiece (101) with a laser beam (102)”;
“Apparatus (100, 200, 300) according to claim 1” in claims 3-8 should read “The apparatus (100) according to claim 1”;
“wherein a diameter of the exit aperture (110) is between 1-6 times, preferably between 1-3 times, a diameter of the fluid jet (104)” in claim 6 should read “wherein a diameter of the exit aperture (110) is between 1-6 times, preferably between 1-3 times, of a diameter of the fluid jet (104)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the term “the lower part (109) is easily removable by pulling it away from the upper part (107)” is a relative term which renders the claim indefinite. The term “easily removable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is the lower part removable by one-hand considered as “easily removable”? Is the lower part removable by 1N force considered as “easily removable”? The metes and bounds of “easily removable” is unclear. 
In addition, it is unclear what structure the term “it” is referred to.
For the purpose of examination, the limitation “the lower part (109) is easily removable by pulling it away from the upper part (107)” is interpreted to be the lower part is removable from the upper part.

Regarding claim 5, the limitation “a diameter of the exit aperture (110) is between 1-6 times, preferably between 1-3 times, a diameter of the fluid jet (104)” is indefinite, because it is unclear that this claim requires the diameter of the exit aperture 1-6 times of the diameter of the fluid jet or 1-3 times of diameter of the fluid jet. The metes and bounds of the of the limitation is unclear.
For the purpose of examination, the limitation “preferably between 1-3 times” is interpreted to be an optional limitation that does not necessary required.

Regarding claim 8, the limitation “the interface unit (108) comprises a mechanical element, preferably a spring element” is indefinite, because it is unclear whether the  interface unit is a spring element. The metes and bounds of the of the limitation is unclear.
For the purpose of examination, the limitation “preferably a spring element” is interpreted to be an optional limitation that does not necessary required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsunemoto (JP 2013180308) (cited in IDS).

    PNG
    media_image1.png
    608
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    606
    504
    media_image2.png
    Greyscale

Regarding claim 1, Tsunemoto teaches apparatus (100, 200, 300) (laser processing apparatus 1) for machining a workpiece (101) (workpiece W) with a laser beam (102) (laser; see the annotation of fig.1), the apparatus (100, 200, 300) comprising 
a nozzle (103) (nozzle 14) for generating a pressurized fluid jet (104) (jet liquid F), 
at least one optical element (105) (condensing lens 20) configured to couple the laser beam (102) (laser) into the fluid jet (104) (jet liquid F), 
a hermetic enclosure (106) (housing 10) surrounding the nozzle (103) (nozzle 14) and the at least one optical element (105) (condensing lens 20), wherein the hermetic enclosure (106) (housing 10) includes 
an upper part (107) (upper part; see the annotation of fig.2) provided with an interface unit (108) (interface unit; see the annotation of fig.2), and 
a lower part (109) (protector cap 32) removably attached to the upper part (107) (upper part) by means of the interface unit (108) (interface unit) (See para.[0023] “The protector cap 32 is formed in a substantially cylindrical shape, and is inserted and held in the lower opening of the housing 10.”) and comprising an exit aperture (110) (flow passage 42) for outputting the fluid jet (104) (jet liquid F) towards the workpiece (101) (workpiece W), wherein the exit aperture (110) (flow passage 42) and the fluid jet (104) (jet liquid F) are coaxially aligned (See figs.1-2).

Regarding claim 3, Tsunemoto teaches the lower part (109) (protector cap 32) is easily removable by pulling it away from the upper part (107) [Examiner’s note: As discussed in claim 1, protector cap 32 is inserted in the housing 10. Hence the protector cap 32 can be removed by pulling away from the housing 10.]

Regarding claim 4, Tsunemoto teaches the lower part (109) (protector cap 32) is removed, the lower part (109) (protector cap 32) is re-attachable by simply approaching it to the upper part (109) [Examiner’s note: As discussed in claim 1, protector cap 32 is inserted in the housing 10. Hence the protector cap 32 is detachable to the housing 10, and protector cap 32 is capable to re-attach to the housing 10.]

Regarding claim 5, Tsunemoto teaches apparatus (100, 200, 300) according to claim 1 is, configured to perform an alignment process (400) of the fluid jet (104) with the exit aperture (110), when the lower part (109) is removed [Examiner’s note: Since the apparatus of Tsunemoto operates normal, it is inherent that the alignment process of the fluid jet emitted from nozzle 14 with the flow passage 42 is performed before the apparatus operates. In addition, the alignment process appears to be performed by operator, since Tsunemoto teaches the claimed apparatus, the apparatus of Tsunemoto is capable to perform an alignment process.]

Regarding claim 6, Tsunemoto teaches a diameter of the exit aperture (110) is between 1-6 times, preferably between 1-3 times, a diameter of the fluid jet (104) (See figs.1-2, the diameter of the flow passage 42 is 1-6 times of the diameter of jet liquid F).

Regarding claim 8, Tsunemoto teaches the interface unit (108) comprises a mechanical element, preferably a spring element, and the lower part (109) is attached mechanically to the upper part (107) by means of the mechanical element (See fig.8, the protect cap 32 attached to the upper part of the housing by mechanical structure.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunemoto in view of Opt Lasers (NPL: Opt Lasers New PLH3D-6W-Series Nozzle & 43mm Spindle Adapter https://www.youtube.com/watch?v=FRKIjZOZVUQ).
Regarding claim 7, Tsunemoto does not explicitly teach the interface unit (108) comprises a magnetic element, and the lower part (109) is attached magnetically to the upper part (107) by means of the magnetic element.
However, Opt Lasers teaches in the same filed of endeavor of a laser apparatus, comprising a laser including an upper part (upper part’; see the annotation of the screen capture) and a lower part (lower part’; see the annotation of the screen capture);  the lower part attached to the upper part by a magnetic element (magnetic element; see the annotation of the screen capture), and the lower part (109) is attached magnetically to the upper part (107) by means of the magnetic element (see the video). 
    PNG
    media_image3.png
    509
    974
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the apparatus Tsunemoto by adding the housing of the Tsunemoto with magnetic element for attaching a nozzle as taught by Opt Laser, in order to provide a convention connecting structure that easily detachable to connect the laser housing and the laser nozzle, since using know technique to improve similar device in the same way invokes only routine skill in the art (MPEP 2143).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761